DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (EP2447046).
	As to claim 2, Suzuki teaches a 3D printing method interpreted to provide a body (Fig. 11, item MA) interpreted to be cubic (“cubic” being interpreted as having straight edges rather than a cube shape) and a supporter (Fig. 9, SA+SS) which supports the shaped object.  Suzuki teaches that the step of forming each layer of the supporter includes discharging a first supporting material (SS) and a different (24:39-41) second supporting material (SA) adhering to a mount table (Fig. 1, item 40). Suzuki teaches curing (meets hardening) both materials with light ([0039], [0041], [0047]-[0048], SS is formed from UV curable model material MA, see [0041] and [0048], and SA is also UV curable, see 24:27-31).
	While Suzuki does not specifically teach that SA and SS have different adhesive strengths, in view of the fact that they have different rigidities (24:41-44), they would have obviously also had different adhesive strengths.
As to claim 3, Suzuki provides SS and SA provided in a discharge pattern in which the areas independently exist in order to form the lowermost layer of the supporter (Fig. 11, for example).  As to claim 4, all layers or the lowermost layer of the Suzuki supporter is formed by discharging SS and SA according to the discharge pattern.  As to claims 5 and 6, Fig. 9 is interpreted to obviously provide the claimed grid pattern of the supporting material with alternating blocks of SS and SA in a grid pattern.  The different rigidities were discussed above in the rejection of claim 1 (see 24:41-44) as obviously indicating different adhesive strengths.
As to claim 7, Suzuki teaches a 3D printing method interpreted to provide a body (Fig. 11, item MA) interpreted to be cubic (“cubic” being interpreted as having straight edges rather than a cube shape) and a supporter (Fig. 9, SA+SS) which supports the shaped object.  Suzuki teaches that the step of forming each layer of the supporter includes discharging a first supporting material (SS) and discharging a different (24:39-41) second supporting material (SA) onto a mount table (Fig. 1, item 40). Suzuki teaches curing (meets hardening) both materials with light ([0039], [0041], [0047]-[0048], SS is formed from UV curable model material MA, see [0041] and [0048], and SA is also UV curable, see 24:27-31).  Suzuki teaches that SS and SA have different rigidities (24:41-44) which meets the claimed stiffness difference between the first supporting material and second supporting material.  Fig. 9 is interpreted to obviously provide the claimed grid pattern of the supporting material with alternating blocks of SS and SA in a grid pattern.  
Although Suzuki does not specifically provide the claimed “cross-linkage”, Suzuki’s disclosed “causing the curing device (24) to cure the model material and/or the supporting material” (26:38-40) could only refer to polymerization or cross-linking, and either option would 
As to claims 8 and 9, Suzuki teaches an inkjet for depositing MA and SS (which can be the same) as well as SA (10:3).

Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, a new Suzuki reference is applied, and this reference was selected because it is an English-equivalent for the Suzuki reference cited by Examiner Hideyuki KOSHIMOTO of the JPO.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742